Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 08/15/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 1, 3-18 and 21-22 and new claims 23-24 have been examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-18 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 3-18 and 21-24 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
 Claims 1, 3-18 and 21-24 are drawn to a composition (as an oral nutrient and/or within an aseptic package) comprising (protein pea as an organic intact pea), phytochemical extracts (rosemary extract or fruits, vegetables, herbs and spices or potassium citrate or potassium chloride), fatty acids (medium chain triglycerides or omega-6 or omega 3), organic ingredients (lecithin or flax seed oil or sunflower oil or vanilla extract), prebiotic fibers ( agave inulin) and further comprising vitamin and mineral blend and purified water and further optionally comprising organic brown rice syrup solids, organic agave syrup, organic quinoa flour, organic vanilla flavor and organic milled chia (i.e. the claimed active ingredients are naturally-occurring ingredients) [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients). *For example, although Applicant has claimed its claimed composition’s effective nutritional active ingredients are contained within an aseptic package (i.e. an aseptic package can just be defined generally as filling of a commercially sterile product into sterile containers under sterile conditions and sealing the containers so that reinfection is prevented), the physical embodiment of a general type of the aseptic package would not be considered an additional element/step that would integrate the exception into a practical application. 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments presented on 08/15/2022 have been carefully considered but are not deemed persuasive.  
Applicant argues that the claimed combination of elements includes allergen-free, pea proteins, wherein the pea protein include 5.50 wt% to 6.20 wt% of the total composition with fatty acids and a mixture of phytochemical extracts, organic ingredients, and prebiotic fibers.  The combination is unconventional, and therefore comprises an inventive concept.  In particular, a nutrient composition having an allergen-free, 100 wt% organic intact pea proteins-based composition based on total protein of a mixture, wherein the pea proteins include 5.50 wt% to 6.20 wt% of the total composition is not found. The claims thus go beyond an abstract idea (and in particular go beyond a mental process) or a natural phenomenon. Further, Applicant claims a packaged nutrient composition having an aseptic package sterilized prior to filling and for holding a nutrient composition.  An ultra-high temperature treated nutrient composition including an allergen-free, 100 wt% organic intact pea proteins-based on total protein of the ultra-high temperature treated nutrient composition within the aseptic package including an allergen-free, 100 wt% organic intact pea proteins-based on total protein of the mixture.  As described above, the mere fact that the prior art teaches a certain element does not make the element “well-known” or “routine” for purposed of the Alice test.  These differences rise to the level of a marked difference, and thus the claimed protein composition is not a “product of nature” exception and qualified as eligible subject matter.  In view of such a transformation the claims therefore recite patentable subject matter under Section 101. 
In response, Examiner, however, disagrees because Examiner still maintains that the claims do not set forth a marked difference in terms of structural (especially in terms of a different structured composition) and/or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)). Since Applicant’s claimed invention of claims 1, 3-18 and 21-24 are drawn to a composition  (as an oral nutrient and/or within an aseptic package) comprising (protein pea as an organic intact pea), phytochemical extracts (rosemary extract or fruits, vegetables, herbs and spices or potassium citrate or potassium chloride), fatty acids (medium chain triglycerides or omega-6 or omega 3), organic ingredients (lecithin or flax seed oil or sunflower oil or vanilla extract), prebiotic fibers ( agave inulin) and further comprising vitamin and mineral blend and purified water and further optionally comprising organic brown rice syrup solids, organic agave syrup, organic quinoa flour, organic vanilla flavor and organic milled chia (i.e. the claimed active ingredients are naturally-occurring ingredients), Examiner also still maintains that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support (evidence/support in the working examples in pages 15-39 of Tables 1-3) of a marked difference brought about by combining the instantly claimed natural products.  Also, please also note that modifying the concentration/ratios (i.e. whereas Applicant is claiming the claimed concentration of pea proteins included 5.50 wt% to 6.20 wt% of the total composition) of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  [Please note there is there is no adequate indication and/or sufficient evidence/support [i.e. adequate evidence/support within Applicant’s specification in the working examples in pages 15-39 of Tables 1-3] and that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or also no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein) -e.g. step 2A1 (MPEP 2106.04 (a-c)].  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)). *For example, although Applicant has claimed its claimed composition’s effective nutritional active ingredients are contained within an aseptic package (i.e. an aseptic package can just be defined generally as filling of a commercially sterile product into sterile containers under sterile conditions and sealing the containers so that reinfection is prevented), the physical embodiment of a general type of the aseptic package would not be considered an additional element/step that would integrate the exception into a practical application.  Thus, Examiner still concludes that the claims do not set forth a marked difference in terms of structural (especially in terms of a different structured composition) and/or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  
Moreover, in response, Examiner also disagrees with Applicant’s arguments because it appears to Examiner that independent claims 1, 22 and 23 (as well as the dependent claims) are still not commensurate in scope to the showings/evidence provided that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  For example, Examiner still cannot determine the synergistic effect (i.e. within Applicant’s specification of the working examples in pages 15-39 of Tables 1-3, and especially within the example of paragraph 0058), within independent claims 1 and 22 of the claimed specific amount/ratios of each claimed active ingredient (i.e.  the claimed active ingredients of the claimed intact pea protein in combination with the claimed one or more fatty acids and wherein said fatty acids have a ratio of omega 6 to omega 3 in the range of between 3:1 to 4:1)) to synergistically to have the instantly claimed functional effect.  Please also note that synergy is a phenomenon between two or more components of a composition and it is known in the art to be highly reliant upon the relative amounts for the unexpected increase of activity.  Furthermore, it also appears (especially within independent claims 1, 22 and 23) that Applicant has not presented adequate evidence/data within Applicant’s specification in pages 15-39 of Tables 1-3 and especially within the example of paragraph 0058 that demonstrates that the claimed composition within the claimed effective specific amount/ratio of each claimed active ingredients within independent claims 1, 22 and 23 functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, applicant’s specification does not support unexpected results [ Moreover, please note that Applicant also has not adequately demonstrated unexpected results, e.g., synergy, occurs based on the combination of active ingredients (e.g., a greater than additive effect results from combining the claimed active ingredients); to overcome the 35 USC 101 rejection]. Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support of a change in the claimed composition (i.e. in terms in a change/difference in the composition’s structure or function), especially in independent claims 1, 22 and 23 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 3-18 and 21-24 are rejected under 35 USC 103 as being unpatentable over Hertzler (WO 2013148685 DWPI Abstract) in view of Dewille et al. (US 20200077691), Zhang et al. (CN 107997173 DWPI Abstract), Hao et al. (CN 105533720 DWPI Abstract), Fan (CN 107692221 DWPI Abstract), Chen et al. (CN 107259586 DWPI Abstract), Bolster et al. (AU 2017225011 DWPI Abstract), Gu et al. (CN 107684561 DWPI Abstract), Habib et al. (US 7875291), Yu et al. (CN 105285023 DWPI Abstract), Kitano et al. (JP 3193095 DWPI Abstract), Sprague et al. (WO 2013138906 DWPI Abstract) and Choi et al. (US 21060113987). 
A composition (as an oral nutrient and/or within an aseptic package) comprising (protein pea as an organic intact pea), phytochemical extracts (rosemary extract or fruits, vegetables, herbs and spices or potassium citrate or potassium chloride), fatty acids (medium chain triglycerides or omega-6 or omega 3), organic ingredients (lecithin or flax seed oil or sunflower oil or vanilla extract), prebiotic fibers ( agave inulin) and further comprising a vitamin and mineral blend and purified water and further optionally comprising organic brown rice syrup solids, organic agave syrup, organic quinoa flour, organic vanilla flavor and organic milled chia is claimed. 
Hertzler teaches a composition (as oral nutritional) to be used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) the claimed intact pea protein (see entire document including e.g.-pages 1-5). Hertzler, however, does not teach the further inclusion of a phytochemical extracts (rosemary extract or fruits, vegetables, herbs and spices (turmeric) or potassium citrate or potassium chloride), fatty acids (medium chain triglycerides or omega-6 or omega 3), organic ingredients (lecithin or flax seed oil or sunflower oil or vanilla extract) and prebiotic fibers (agave inulin) and further comprising vitamin and mineral blend and purified water and further optionally comprising organic brown syrup solids, organic agave syrup, organic quinoa flour, organic vanilla flavor and organic milled chia therein.  
	Dewille beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) rosemary extract, water, vanilla, brown rice, vitamins (vitamin B12 etc.) and minerals (potassium and magnesium) (see entire document including e.g.-title and abstract and paragraphs 0032, 0035, 0045, 0054, 0055, 0065 and claims).
	Zhang beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) turmeric (see entire document including e.g.-pages 1-3).
	Hao beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) potassium citrate (see entire document including e.g.-pages 1-2).
	Fan beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) potassium chloride (see entire document including e.g.-pages 1-3).
	Chen beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) medium chain triglyceride (see entire document including e.g.-pages 1-2).
	Bolster beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) omega-6 and omega-3 (see entire document including e.g.-pages 1-3).
	Gu beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) lecithin (see entire document including e.g.-pages 1-3).
	Habib beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) flax seed oil and sunflower oil (see entire document including e.g.-title, abstract and claims).
	Yu beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) vanilla extract (see entire document including e.g.-pages 1-2).
	Kitano beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) agave inulin (see entire document including e.g.-pages 1-4).
	Sprague beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) agave, quinoa and chia (see entire document including e.g.-pages 1-15).
	Choi beneficially teaches a composition (as oral nutritional) for the intended purpose of being used as an active ingredient within a nutritional composition/supplement which comprises or may comprise (often within various preferred embodiments) vitamin and minerals (calcium carbonate), brown rice syrup,agave syrup and chia seeds (see entire document including e.g.-title, abstract, paragraphs 0003, 0045, 0065 and claims).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as a nutritional oral) comprising (protein pea as an organic intact pea), phytochemical extracts (rosemary extract or fruits, vegetables, herbs and spices or potassium citrate or potassium chloride), fatty acids (medium chain triglycerides or omega-6 or omega 3), organic ingredients (lecithin or flax seed oil or sunflower oil or vanilla extract), prebiotic fibers ( agave inulin) and further comprising a vitamin and mineral blend and purified water and further optionally comprising organic brown rice syrup solids, organic agave syrup, organic quinoa flour, organic vanilla flavor and organic milled chia-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of being used as an active ingredient within a nutritional composition/supplement) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ratios of each claimed active ingredients within the claimed oral nutritional composition/supplement and/or the mixture the claimed active ingredients to obtain an allergen-free and/or to place the claimed invention’s nutritional active ingredients well known to be used for the same intended purpose within a nutritional composition/supplement into an aseptic package whereas an aseptic package can just be defined generally as filling of a commercially sterile product into sterile containers under sterile conditions and sealing the containers so that reinfection is prevented) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

           With respect to the 35 USC 103 art rejection above, please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Response to Arguments
Applicant’s arguments presented on 08/15/2022 have been carefully considered but are not deemed persuasive.  
	Applicant argues that at the time of the invention, one skilled in the art would not have been motivated to pick and choose the various claimed features from these thirteen references to meet the requirements of the claimed invention. Instead, the statue requires a holistic analysis.  It is respectfully urged that it would not have been obvious to excise the disparate teaching from these thirteen references to create the present claimed invention as a whole at the time of the invention. Furthermore, Applicant claims a packaged nutrient composition having an aseptic package sterilized prior to filling and for holding a nutrient composition. Thus, such a product composition is not found or suggested by any combination of the applied references. Therefore, the claims are not obvious under Section 103. 
In response, Examiner, however, disagrees with the above arguments because Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example, in response to Applicant’s arguments against the cited references of Hertzler, Dewille, Zhang, Hao, Fan, Chen, Bolster, Gu, Habib, Yu, Kitano, Sprague, and Choi individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Dewille, Zhang, Hao, Fan, Chen, Bolster, Gu, Habib, Yu, Kitano, Sprague, and Choi are cited to remedy Hertzler’s deficiency.  Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as a nutritional oral) comprising (protein pea as an organic intact pea), phytochemical extracts (rosemary extract or fruits, vegetables, herbs and spices or potassium citrate or potassium chloride), fatty acids (medium chain triglycerides or omega-6 or omega 3), organic ingredients (lecithin or flax seed oil or sunflower oil or vanilla extract), prebiotic fibers ( agave inulin) and further comprising a vitamin and mineral blend and purified water and further optionally comprising organic brown rice syrup solids, organic agave syrup, organic quinoa flour, organic vanilla flavor and organic milled chia -for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)-and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of being used as an active ingredient within a nutritional composition/supplement) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)). The adjustment of particular conventional working conditions (e.g. determining suitable amount/ratios of each claimed active ingredients within the claimed oral nutritional composition/supplement and/or the mixture the claimed active ingredients to obtain an allergen-free and/or to place the claimed invention’s nutritional active ingredients well known to be used for the same intended purpose within a nutritional composition/supplement into an aseptic package whereas an aseptic package can just be defined generally as filling of a commercially sterile product into sterile containers under sterile conditions and sealing the containers so that reinfection is prevented) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  
Moreover, Applicant argues that such a product is not found or suggested by any of the cited references.  The mixture also includes fatty acids, wherein the claimed composition is engineered to have an optimal combination of omega-3 and omega-6 fatty acids.  The claimed composition has a unique 3:1 and 4:1 ratio of omega-6 to omega-3, which facilitates balance of these fatty acids and contributes to the anti-inflammatory effects of them.  Moreover, Applicant argues that the claimed combination of elements of the nutrient is non-obvious and therefore is inventive.  In particular, a nutrient composition having an allergen-free, 100 wt% organic intact pea proteins-based composition based on total protein of the mixture, wherein the claimed composition is engineered to have an optimal combination of omega-3 and omega-6 fatty acids, is inventive as a whole.  No one ingredient provides the benefits of this composition.  They all work in harmony, which in in itself would not have been obvious. Thus, such a product composition is not found or suggested by any combination of the applied references.  Therefore, the claims are not obvious under Section 103. 
In response, Examiner, however, disagrees with Applicant’s arguments because Examiner still maintains that it appears to Examiner that independent claims 1, 22 and 23 (as well as the dependent claims) are still not commensurate in scope to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  For example, Examiner still cannot determine the synergistic effect (i.e. within Applicant’s specification of the working examples in pages 15-39 of Tables 1-3, and especially within the example of paragraph 0058 and also within the submitted IDS abstracts), within independent claims 1, 22 and 23 of the claimed specific amount/ratios of each claimed active ingredient (i.e.  the claimed active ingredients of the claimed intact pea protein in combination with the claimed one or more fatty acids and wherein said fatty acids have a ratio of omega 6 to omega 3 in the range of between 3:1 to 4:1)) to synergistically to have the instantly claimed functional effect.  Please also note that synergy is a phenomenon between two or more components of a composition and it is known in the art to be highly reliant upon the relative amounts for the unexpected increase of activity.  Furthermore, it also appears (especially within independent claims 1 and 22) that Applicant has not presented adequate evidence/data within Applicant’s specification in pages 15-39 of Tables 1-3 and especially within the example of paragraph 0058 that demonstrates that the claimed composition within the claimed effective specific amount/ratio of each claimed active ingredients within independent claims 1, 22 and 23 functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, applicant’s specification does not support unexpected results [Moreover, please note that Applicant also has not adequately demonstrated unexpected results, e.g., synergy, occurs based on the combination of active ingredients (e.g., a greater than additive effect results from combining the claimed active ingredients); to overcome the 35 USC 103 rejection]. Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support, especially within independent claims 1, 22 and 23 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.  Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RANDALL O WINSTON/            Examiner, Art Unit 1655                                                                                                                                                                                                                                                                                                                                                                             /MICHAEL BARKER/Primary Examiner, Art Unit 1655